Citation Nr: 0203578	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  He died in July 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this matter to 
the RO in May 2001 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in July 1998, at age 50, of metastatic 
squamous cell cancer of the head and neck.

3.  At the time of his death, the veteran was not service 
connected for any disabilities.

4.  The medical evidence shows that the veteran's cancer did 
not originate in the larynx. 

5.  The record contains no medical evidence relating the 
veteran's cancer to his exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to her claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The appellant has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, supplemental statements of the case, and related 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Therefore, VA has complied with the notification 
requirement.  

In addition, the RO obtained relevant private medical 
treatment records and the opinions of several private 
physicians.  The appellant presented testimony at a personal 
hearing before the RO.  The Board remanded the case for 
additional development, and the RO obtained the opinions of 
VA medical specialists.  Accordingly, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

The appellant contends that the cancer that caused the 
veteran's death was due to Agent Orange exposure in Vietnam.  
The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2001).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

The veteran's DD 214 (Report of Transfer or Discharge) 
verifies that he served in Vietnam from September 1969 to 
September 1970.  His military occupational specialty was 
stock control and accounting specialist.  At the time of his 
death, the veteran had a pending claim of entitlement to 
service connection for cancer of the oropharynx, hypopharynx, 
and larynx.  He was not service connected for any 
disabilities.

In relation to the present appeal, records from the Mayo 
Clinic show that the veteran initially presented with 
abdominal symptoms in 1997 and that a mass of the stomach and 
left lobe of the liver was identified.  He underwent a total 
gastrectomy and left liver lobectomy in January 1998 due to 
squamous cell carcinoma of the stomach, positive perigastris 
lymphadenopathy, and liver invasion from squamous cell 
carcinoma of the stomach.

In February 1998, the veteran presented with a sore throat, 
and a large tonsillar and parapharyngeal mass was positive 
for squamous cell carcinoma.  The tonsil was noted to be the 
likely primary site of disease.  The following month, a huge 
hyperkeratotic mass originating in the right tonsillar fossa 
and extending into the nasopharynx and hypopharynx was 
identified, as well as additional masses of the larynx, neck, 
and cartilage.  The veteran was diagnosed with Stage IV 
tonsillar cancer, and squamous cell carcinoma involving the 
right tonsil, lateral pharyngeal wall, oropharynx, 
hypopharynx, and stomach.  He underwent radiation and 
chemotherapy due to massive head and neck cancer.

In June and July 1998, the veteran suffered recurrent gastric 
bed squamous cell carcinoma of the stomach and progressive 
tonsillar squamous cell carcinoma while on systemic 
chemotherapy.  A CT scan identified an overall increase in 
the tumor size of the pharynx, hypopharynx, larynx, and neck.  
The veteran's final diagnosis was Stage IV squamous cell 
carcinoma of the pharynx metastatic to lymph nodes in the 
neck and to organs within the upper abdomen.

The Certificate of Death shows that the veteran died in July 
1998, at age 50, of metastatic squamous cell cancer of the 
head and neck.  In October 1998, Scott H. Okuno, M.D., wrote 
that the veteran had tonsillar squamous cell cancer that was 
metastatic to the stomach.  In November 1998, Robert D. 
Niedringhaus, M.D., stated that it was believed that the 
veteran's cancer began in the tonsillar, throat, or larynx 
area, probably more likely in the region of the tonsil.

In December 1998, Jordan S. Weiner, M.D., wrote that, while 
an exact origin of the veteran's squamous cell carcinoma 
could not be precisely defined, the most likely origin was 
the oropharynx or the hypopharynx.  The cancer spread and 
involved the supraglottic larynx; however, an origin in the 
larynx would be unlikely.  Nevertheless, the risk factors for 
squamous cell carcinoma of the larynx and the pharynx were 
generally the same.

In August 2001, a VA physician reviewed the veteran's medical 
records and discussed the pathology findings with 
otolaryngologists.  He found that the gross findings were 
fairly classic for primary cancer of the tonsillar area.  The 
description of the huge hyperkeratotic mass originating in 
the right tonsillar fossa was consistent with the primary 
origin in the tonsil.  This type of tumor was known to 
infiltrate inferiorly and was highly malignant.  He agreed 
that the origin in the larynx would be unlikely.  He noted 
that the veteran had risk factors for carcinoma of the tonsil 
such as nicotine use and alcohol dependence.

The appellant appeared at a personal hearing before the RO in 
October 2001.  The appellant's representative discussed the 
medical opinions of record.  He requested that the RO obtain 
another medical opinion because the reviewing VA physician 
was not an oncologist, and because he had not used the 
terminology "at least as likely as not" in presenting his 
opinion.  The appellant's representative stated that they had 
no further evidence to submit but that the evidence currently 
of record was in relative equipoise and that the appellant 
should be afforded benefit of the doubt.  The appellant 
testified that the doctors were unsure of where the veteran's 
cancer originated.  She believed that the veteran was exposed 
to Agent Orange and that the cancer should be service 
connected regardless of where it originated.  

In December 2001, a VA ears, nose, and throat oncologist and 
a VA radiation oncologist reviewed the veteran's medical 
records and prior medical opinions.  They concluded that the 
primary site of the veteran's cancer was most likely the 
oropharynx.  The initial description of the tumor indicated 
extensive pharyngeal mucosal involvement involving the 
nasopharynx, tonsillar region, and hypopharynx.  The true 
vocal cords, the larynx, were without mucosal lesions.  The 
nature of the initial presentation, the sore throat, as well 
as the parapharyngeal abnormality on CT scan were also 
indicative of oropharyngeal primary.  The doctors commented 
that, although the proximity of the larynx and the pharynx is 
notable, exposure to Agent Orange has not been implicated in 
malignancies of the pharynx.  Tobacco and alcohol exposure 
are associated with increased malignant potential at both 
sites.

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2001).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Based upon the above medical evidence, the Board finds that a 
preponderance of the evidence is against finding that the 
veteran died from cancer of the larynx, a presumptive disease 
under 38 C.F.R. § 3.309(e).  At the time of his initial 
diagnosis, the veteran was diagnosed with tonsillar squamous 
cell carcinoma that originated in the tonsil and spread to 
other areas including the larynx.  While most of the doctors 
could not positively identify the origins of the cancer, Drs. 
Okuno and Niedringhaus thought the origin of the cancer was 
most likely in the region of the tonsil.  The VA reviewing 
physician in August 2001 also found that the cancer's primary 
origin was in the tonsil.  He believed that origin in the 
larynx would be unlikely.  On the contrary, Dr. Weiner wrote 
that the most likely origin was the oropharynx or the 
hypopharynx, although he agreed that an origin in the larynx 
would be unlikely.  Finally, the VA specialists in December 
2001 found that the primary site of the veteran's cancer was 
most likely the oropharynx.

While the Board concedes that there is not medical unanimity 
concerning the origins of the veteran's cancer, none of the 
private or VA physicians identified the larynx as the source 
of the cancer.  In fact, a private physician and the VA 
physicians specifically found that the cancer did not 
originate in the larynx.  As the record contains no medical 
evidence that the veteran's death was due to cancer of the 
larynx, service connection must be denied on a presumptive 
basis.

Therefore, the only remaining issue is whether the veteran's 
cause of death may be related directly to his exposure to 
Agent Orange in Vietnam.  During the pendency of this appeal, 
the law has been revised to provide for a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam era.  See Public Law 107-103, 115 Stat. 
976 (2001).  Service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Based upon the above medical findings, the Board must 
conclude that a preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
While the appellant has expressed her belief that exposure to 
Agent Orange led to the veteran's death, the record contains 
no medical evidence in support of that allegation.  Although 
the veteran's exposure to herbicides has been established, a 
grant of service connection still requires a medical nexus 
between the veteran's cause of death and his exposure to 
Agent Orange.  The VA specialists in December 2001 opined 
that exposure to Agent Orange has not been implicated in 
primary site malignancies of the pharynx.  These specialists, 
as well as the prior VA physician, observed that the veteran 
had tobacco and alcohol exposure which are risk factors and 
associated with increased malignant potential.  Accordingly, 
the Board can identify no basis to grant service connection 
and the benefit sought on appeal is denied.

In reaching its conclusions, the Board has considered the 
doctrine of reasonable doubt as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  However, as the 
preponderance of the evidence is against the appellant's 
claim, this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

